Title: To Benjamin Franklin from Jonathan Williams, Jr., 10 July 1783
From: Williams, Jonathan Jr.
To: Franklin, Benjamin


          
            
              Dear & hond Sir.
              Nantes July 10. 1783.
            
            I am sorry to trouble you with my Difficulties, I know you have Friendship enough for
              me to be afflicted at my misfortunes, & I am doubly distressed by being the Cause
              of any uneasiness of mind to you; but I cannot avoid telling you myself what you must
              hear from others, because you might have a partial Account & I might Suffer in
              your Esteem.— All my Misfortunes proceed from other
              People, for had I in my own hands the Funds my Confidence in others has drawn out I
              should not now be distressed as I am, and had the War continued I do Suppose these
              Funds would have returned to me; At present I cannot promise myself relief untill I
              can have answers from my Several Applications to America, which will necessarily take
              up Several months—in the mean Time I
              think it abusing the Confidence of any Friend to draw them in to go on paying without
              a certaintity of getting through, I have therefore written to Mr Grand & after
              mentioning the Extent of what Succors I want, I have proposed the Alternative, and if
              he cannot assist me so far, I had better Stop at once & let all my Creditors fare
              alike. I am sure I shall eventualy not only pay all but have Something left, but I
              plainly See I cannot do it very Soon.— The Loss of any Credit affects me ten Times
              more than the Loss of all I am worth would do, but I hope at least I shall not Suffer
              in the Esteem of my Friends who know me, give me leave to Hope you will not deprive me
              of the Same Share of your Affection you have hitherto honoured me with, and I shall
              bear all my misfortunes with becoming Fortitude.
            I am as ever most dutifully and affectionately Yours.
            
              Jona Williams J
            
          
          
            My Father in Law
              who delivers this will Show you my Letter to Mr Grand.
            
              JWJ
              Doctor Franklin.
            
          
         
          Addressed: Doctor Franklin / Passy.
        